 

 

Case 2:19-cr-01951 Document 1 Filed on 09/24/19 in TXSD Pabalted Siates oe exns
Bu

¥ BP
SEP 24 2019
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA
Vs, CRIMINAL COMPLAINT

Ronald Tyrone Smith
Case Number:

Asam) 3103

I, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about September 24, 2019 in Brooks __ County, in the
(Date)
Southern District of Texas, defendant, Ronald Tyrone Smith

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United
States in violation of law, transport, or move or attempt to transport or move such alien within the United States by
means of transportation or otherwise, in furtherance of such violation of law

 

 

in violation of Title 8 United States Code, Section(s) 1324 .
| further state that | am a(n) Border Patrol Agent_. and that this complaint is based on the |
ey Official Title UL REE Eo

following facts:

See Attached Affidavit of U.S. Border Patrol Agent Carlos Rodriguez

Continued on the attached sheet and made a part of this complaint: [Xx ]ves [No

  

  

 

 

C.
C__ Signature of Complafhant
Submitted by reliable electronic means, sworn to, signature Carlos Rodriguez
attested telephonically per Fed.R.Crim.P.4.1, and probable cause Printed Name of Complainant
found on the:
September 24, 2019 at Corpus Christi, Texas

 

 

Date City and State

  

B. Janice Ellington U.S. Magistrate Judge yy

Name and Title of Judicial Officer i/ Signature of Judicial Officer f ¢

 

 
 

Case 2:19-cr-01951 Document1 Filed on 09/24/19 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

SYNOPSIS:
On September 24, 2019, Ronald Tyrone SMITH was arrested for attempting to smuggle two
undocumented aliens through the Falfurrias, Texas Border Patrol Checkpoint.

ENCOUNTER:

On September 24, 2019, a Border Patrol Agent (primary) was performing immigration inspection
duties at the Falfurrias, Texas Border Patrol Checkpoint. At approximately 1:40 a.m., the
primary agent observed a red in color sedan attempting to move from the tractor trailer
inspection lane to the passenger vehicle inspection lane and then back to the tractor trailer
inspection lane. A second Border Patrol Agent (canine handler) instructed the driver of the red
sedan to move to the passenger inspection lane. When the vehicle arrived at the inspection lane,
the primary agent noticed two individuals inside the vehicle. The primary agent asked the driver,
later identified as Ronald Tyrone SMITH, What it was that he was doing? SMITH replied that
he did not know and that it was his first time traveling through the checkpoint. The primary
agent noticed SMITH was extremely nervous as he slurred when he responded and trembled
while fidgeting with his wallet to pull out his driver’s license. The primary agent then asked the
passenger, later identified as Eugenio Romualdo OROZCO-Rodriguez, if he was a United States
citizen. OROZCO replied in broken English, “Yes, Sir.”

At this point, the canine handler indicated that his service dog was alerting to the vehicle. The
primary agent asked SMITH if he could place the vehicle in park and open the trunk. SMITH
began to nervously fidget with the vehicle's shifter and activated the emergency parking brake.
The primary agent asked him several times to place the vehicle in park and to open the trunk.
SMITH was unable to do so, due to his nervous state. Due the SMITH’s erratic driving, his
nervous behavior, the dog alerting to the vehicle, and his refusal to comply with simple
commands, the primary agent instructed SMITH to step out of the vehicle.

The primary agents determined that the passenger (OROZCO) was a citizen of Guatemala
illegally present in the United States. The agents then accessed the trunk through the back seat
and found a female, later identified as Maria DELGADO-Salinas, hiding inside the trunk.

It was determined that DELGADO was a citizen of Mexico illegally present in the United States.
OROZCO & DELGADO were placed under arrest for being in the United States illegally.
SMITH was placed under arrest for alien smuggling.

MIRANDA WARNINGS:

All three subjects were advised of their Miranda Rights in their preferred languages. All three
acknowledged that they understood their rights and stated they were willing to provide
statements.

RONALD TYRONE SMITH’S STATEMENT:

 
 

Case 2:19-cr-01951 Document1 Filed on 09/24/19 in TXSD Page 3 of 3

SMITH initially provided a fictitious statement but recanted it and provided the following:

SMITH stated an unknown person offered him an unknown amount of money to take two people
to Houston, Texas. He was expecting around $800 but he was not sure. SMITH stated that the
unknown man told him to be at the Walmart in Edinburg, Texas (on September 23, 2019) at
approximately 10:30 p.m. SMITH was dropped off at Walmart where he observed the red Buick
vehicle with a male and a female sitting in the rear seat. SMITH claimed he was just instructed
to take the two people to Houston, Texas. SMITH knew the two subjects were illegal aliens
because they only spoke Spanish and because he was getting paid to transport them to Houston.

SMITH claimed a couple of minutes before arriving to the Falfurrias Checkpoint, the female got
inside of the trunk.

EUGENIO ROMUALDO OROZCO-RODRIGUEZ’ STATEMENT:

OROZCO stated he entered the United States illegally by crossing the Rio Grande River. After
entering the United States, he was taken to a house in Rio Grande City and then to another house
in McAllen. OROZCO stated on September 23, 2019, he was transported to a Walmart where he
and DELGAGO were loaded intoia red car. Three minutes after getting in, a black male who did
not know Spanish came in and drove them north to the checkpoint. Prior to entering the car, the
black male was given instructions about the female getting smuggled inside the trunk. Ten
minutes before arriving to the checkpoint, DELGADO went inside the trunk of the car.

MARIA GUADALUPE DELGADO-SALINAS’ STATEMENT:

DELGADO stated she entered the United States illegally by crossing the Rio Grande River near
Hidalgo, Texas. DELGADO refused to talk about her smuggling arrangements, she just stated
that she just got inside the car and her final destination was Houston, Texas.

DISPOSITION:

The facts of this case were presented to Assistant United States Attorney Sara Popejoy who
accepted Ronald Tyrone SMITH for prosecution of 8 USC 1324, Alien Smuggling. Both
material witnesses will be held as material witnesses.

 

a °
Carlos Rédriguez
Border Patrol Agent

Submitted by reliable electronic means, sworn to,
signature attested telephonically per Fed.R.Crim.P.4.1,

  
    

i we States Magistrate Judge

 

 
